IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
ZURICH AMERICAN INSURANCE
COMPANY and AMERICAN
GUARANTEE AND LIABILITY
COMPANY,

Plaintiffs,
C.A. No. N19C-05-108 MMJ CCLD

V.

)
)
)
)
)
)
)
SYNGENTA CROP PROTECTION, _)
LLC, )
)
)

Defendant.

Submitted: August 19, 2021
Decided: September 15, 2021

On Plaintiff's Motion for Reargument
DENIED

ORDER

JOHNSTON, J.
1. The Court heard oral argument on Plaintiffs’ Motion to Compel. At the
conclusion of the argument, the Court reviewed its prior opinion on the related issue
and found that certain documents must be produced. The Court’s ruling is set forth
in the transcript dated August 5, 2021.

2. Plaintiffs have moved for reargument. Defendants request that the
Court expand the scope of the August 5, 2021 ruling. Plaintiffs concede that their
Motion to Compel did not address certain facts supporting the application for
expansion. Defendant opposes Plaintiffs’ Motion for Reargument.

3. The purpose of moving for reargument is to seek reconsideration of
findings of fact, conclusions of law, or judgment of law.' Reargument usually will
be denied unless the moving party demonstrates that the Court overlooked a
precedent or legal principle that would have a controlling effect, or that it has
misapprehended the law or the facts in a manner affecting the outcome of the
decision.?, “A motion for reargument should not be used merely to rehash the
arguments already decided by the court.* To the extent Plaintiffs have asserted

issues that were not raised in the submissions in support of their Motion to Compel,

 

' Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969).
2 Ferguson v. Vakili, 2005 WL 628026, at *1 (Del. Super.).
3 Wilmington Trust Co. v. Nix, 2002 WL 356371. At *1 (Del. Super.).
new arguments may not be presented for the first time in a motion for reargument.*
A court cannot “re-weigh” evidence on a motion for reargument.°

4. The Court has reviewed and considered the parties’ written submissions
and arguments. The Court did not overlook a controlling precedent or legal
principle, or misapprehend the law or the facts in a manner affecting the outcome of
the decision.

THEREFORE, Defendants’ Motion for Reargument is DENIED.

IT ISSO ORDERED.

é

The Hgfiorable > Mary M. Johnston

 

 

4 Oliver v. Boston University, 2006 WL 4782232, at *1 (Del. Ch.).
> Manichean Capital, LLC v. Sourcehov Holdings, Inc., 2020 WL 11660067, at *3 (Del. Ch.).